I concur in the result. I do not agree, however, that this is a new cause of action which had its birth in the payment of the award by the insurance carrier. The cause of action, if any, has always been the same and arises out of the death caused by the alleged wrongdoing of the defendant. By § 42-1-58, R.S.U. 1933, where dependents of the deceased elect to claim compensation, the employer or insurance carrier which paid the compensation is subrogated to the rights of such employee or his dependents to recover against the third person. This, in effect, is a statutory assignment of a cause of action, ex delicto, from the dependents to the company which paid the compensation. Having thus been made assignable by statute, it may be re-assigned by the insurance carrier to the dependents. True, the common law test of assignability was survivability. Also true is it that nothing in the statute gives this action lodged in the dependents, survivability. There is nothing, however, which prevents the legislature from making assignable an action which may not survive. The fact that it has made an ex delicto action assignable to the party paying compensation, seems to me to have opened the door completely to general assignability. It has removed the common law restraint on assignability of tort actions for which restraint the basis has in most *Page 405 
cases long since ceased to exist. This conclusion meets the practical aspects of our problem. There appears to be no reason why the dependents should not take the cause of action from the insurance company and sue in their own names, when the company can sue in its own name, being required to turn over the excess to the dependents.
The mere fact that allegations must be contained in a complaint showing that the insurer has performed those conditions precedent to obtaining title to the cause of action, does not mean that he obtains a new cause of action. An endorsee of a promissory note would have to allege that he was the holder of the note in order to state a case in which he was entitled to judgment against the maker of the note, but the cause of action is still the breach of the contract by the maker to pay the note to the one entitled to receive payment. Likewise in this case the cause of action, or cause for the action, is the negligent killing of the employee, and that it remains, regardless of its passing into another's hands.
Therefore, I think it unnecessary to resort to the circuity of reasoning in the main opinion. The result may be reached in the more simple and direct manner here indicated.